










W.D. GEHL
GEHL EMPLOYMENT AGREEMENT

--------------------------------------------------------------------------------

INDEX

SECTION 1. EMPLOYMENT   1
SECTION 2. TERM OF EMPLOYMENT   2
SECTION 3. COMPENSATION   2
SECTION 4. SEPARATION FROM SERVICE   2
SECTION 5. CHANGE IN CONTROL   4
SECTION 6. BENEFITS 10
      (i) Retirement/Death Benefit 10
      (ii) Bonus 10
      (iii) Split Dollar Life Insurance 11
SECTION 7. REIMBURSEMENT OF EXPENSES 11
SECTION 8. VACATION 11
SECTION 9. ADDITIONAL UNDERTAKINGS OF EXECUTIVE; NON-COMPETITION PROVISIONS 11
SECTION 10. ASSIGNS AND SUCCESSORS 12
SECTION 11. CONSTRUCTION 13
SECTION 12. NOTICES 13
SECTION 13. SEVERABILITY 13
SECTION 14. LIMITATION ON PAYMENTS 13
SECTION 15. GOVERNING LAW; RESOLUTION OF DISPUTES 15
SECTION 16. AMENDMENT 16
SECTION 17. EXPENSES AND INTEREST 16
SECTION 18. EXTENDED CARE INSURANCE 16
SECTION 19. 409A 17

--------------------------------------------------------------------------------

WILLIAM D. GEHL/GEHL COMPANY
EMPLOYMENT AGREEMENT

        THIS EMPLOYMENT AGREEMENT is made by and between Gehl Company (“GEHL”),
a Wisconsin corporation with its principal place of business in West Bend,
Wisconsin, and William D. Gehl, (“Executive”) as of June 14, 2008.

RECITALS

        WHEREAS, GEHL wishes to continue to retain the services of Executive as
its Chairman of the Board and Chief Executive Officer and Executive desires to
continue to serve GEHL in that capacity; and

        NOW, THEREFORE, in consideration of the mutual promises and agreements
set forth herein, the parties agree as follows:

        Section 1.    Employment. GEHL shall employ Executive and Executive
shall serve as the Chairman of the Board and Chief Executive Officer of GEHL
during the term of employment set forth in Section 2 of this Agreement, and as
such term shall be extended as provided herein. Executive shall report only to
the Board of Directors of GEHL, and his powers and authority and
responsibilities shall be superior to those of any other officer or employee of
GEHL or of any subsidiary thereof. Executive agrees, subject to his election as
such, to serve as a Director, and as a member of any committee of the Board of
Directors of GEHL, during such term of employment.

        If at any time during the term of employment, the Board of Directors of
GEHL shall not reelect Executive as Chairman of the Board and Chief Executive
Officer of GEHL or shall remove him from such office (other than for cause), or
if at any time during the term of employment Executive shall fail to be vested
by GEHL with the powers and authority of the Chairman of the Board and Chief
Executive Officer of GEHL as described above, Executive shall have the right, by
written notice to GEHL, to terminate his services hereunder, effective as of the
last day of the month of receipt by GEHL of any such written notice, and
Executive shall have no further obligation under this Agreement. Termination by
Executive under this Section 1 shall be treated as a termination of employment
by GEHL other than for cause and shall be governed by the provisions of Section
4 or 5 of this Agreement, as applicable.

-1-

--------------------------------------------------------------------------------

        Section 2.    Term of Employment. Executive’s “term of employment,” as
this phrase is used throughout this Agreement, shall be for the period
commencing June 14, 2008, and ending on June 14, 2011 unless Executive’s
employment is terminated earlier with the consequences described herein in which
event the term of employment shall extend through the date of such termination.

        Section 3.    Compensation. GEHL shall pay or cause to be paid to
Executive during the period commencing June 14, 2008 through the end of the term
of employment a minimum base salary of Five Hundred Ninety Thousand Dollars
($590,000) per annum, payable in twenty-six (26) equal installments (subject to
the appropriate withholding items). This salary shall be reviewed at least
annually by the GEHL Board of Directors or a committee thereof and increased or
decreased in its discretion, subject to the minimum above.

        Section 4.    Separation from Service. If Executive incurs a Separation
from Service, as defined below, because Executive’s employment is involuntarily
terminated by GEHL during the term of employment for any reason other than (i)
cause, as defined below in this Section 4, (ii) circumstances governed by
Section 5 hereof or (iii) Executive’s death or disability, Executive shall be
entitled to receive, and GEHL shall be obligated to pay, his full base salary
set forth in Section 3 above as in effect immediately prior to such termination,
for two (2) full years from Executive’s Separation From Service. During such
years, Executive shall also continue to participate in all group welfare benefit
plans and programs of GEHL referred to in the first sentence of Section 6 hereof
to the extent that such continued participation is possible under the general
terms and provisions of such plans and programs. In the event that Executive’s
continued participation in any such plans and programs is barred, and in lieu
thereof, Executive shall be entitled to receive on a payroll basis during the
above period an amount equal to the sum of the average annual contributions,
payments, credits, or allocations made by GEHL to him, to his account, or on his
behalf over the three (3) fiscal years (or fraction thereof) of GEHL preceding
the Separation from Service under such plans and programs from which his
continued participation is barred.

-2-

--------------------------------------------------------------------------------

        Notwithstanding the foregoing, no cash benefit under this Section 4
shall be payable until the first business day that is six (6) months after the
Separation from Service, at which time all such delayed payments shall be paid
in a lump sum and credited with interest for the period of the delay at the rate
announced by M&I Bank, Milwaukee, Wisconsin from time to time as its prime or
base lending rate determined as of the Separation from Service.

        “Separation from Service” for purposes of this Agreement means the date
determined under the default rules of the applicable regulations for Internal
Revenue Code (“Code”) Section 409A for a separation from service between
Executive and GEHL, with the exception that the default rule for a bona fide
leave of absence for disability is extended from six (6) months to twenty-nine
(29) months.

        Termination by GEHL for “cause” shall mean termination by action of the
GEHL Board of Directors because of the failure of Executive to fulfill his
obligations under this Agreement or because of serious willful misconduct by
Executive in respect of his obligations under this Agreement, as, for example,
the commission by Executive of a felony or the perpetration by Executive of a
common-law fraud against GEHL or any major material action (i.e., not procedural
or operational differences) taken against the expressed directive of the Board.

-3-

--------------------------------------------------------------------------------

        If Executive’s employment is terminated by Executive except as provided
in Section 1 hereof, as a result of Executive’s death or disability, or by GEHL
for cause, Executive’s base salary shall terminate on such date, and Executive’s
participation in GEHL’s fringe benefit plans shall terminate in accordance with
their terms.

        Section 5.    Change in Control. In the event a Change in Control, as
defined below, occurs during the term of Executive’s employment under this
Agreement, Executive’s term of employment shall be automatically extended to a
date which is two (2) years after the occurrence of the Change in Control (such
two (2)-year extended term of employment referred to in this Section 5 as the
“Change in Control Contract Term”). In addition, upon the occurrence of a Change
in Control, (i) the unvested stock options awarded to Executive under the GEHL
Stock Option Plans shall vest, and (ii) all restrictions limiting the exercise,
transferability, entitlement or incidents of ownership of any outstanding award,
including options, restricted stock, supplemental retirement benefits, deferred
compensation, or other property or rights granted to Executive after the date of
this Agreement (other than pursuant to plans of general application to salaried
employees such as tax-qualified retirement plans, life insurance and the health
plan) shall lapse, and such awards shall become fully vested and be held by or
for Executive free and clear of all such restrictions. This provision shall
apply to all such property or rights notwithstanding the provisions of any other
plan or agreement.

        If Executive incurs a Separation from Service because Executive’s
employment shall be terminated by GEHL without cause (as defined in Section 4)
or Executive shall terminate his employment for Good Reason (as defined below in
this Section 5) during the Change in Control Contract Term, or if GEHL shall
terminate Executive’s employment without cause, triggering a Separation from
Service, within six (6) months before the execution of a definitive purchase
agreement that ultimately results in a Change in Control and Executive shall
reasonably demonstrate that such termination was in connection with or in
anticipation of the Change in Control, Executive shall be entitled to the
following:

-4-

--------------------------------------------------------------------------------

  (a)     paid in a lump sum within thirty (30) days of the date of Executive’s
Separation from Service or the date that Executive demonstrates that such
Separation from Service was in connection with or in anticipation of the Change
in Control, whichever is applicable:


  (i)     Executive’s base salary as in effect on the Separation from Service
(“Current Base Salary”) through the Separation from Service to the extent not
theretofore paid; and


  (ii)     The pro rata portion (based on the completed months in the calendar
year through the Separation from Service divided by twelve (12)) of the target
bonus award that could have been earned by Executive under GEHL’s then-existing
bonus plan, ignoring performance requirements and any requirement that Executive
be employed through the end of the fiscal year; and


  (b)     paid in a lump sum on the first business day that is six (6) months
after the Separation from Service or the later date that Executive demonstrates
that such Separation from Service was in connection with or in anticipation of
the Change in Control, whichever is applicable:


  (i)     Three (3) times the sum of (I) the Current Base Salary and (II) the
highest bonus amount earned by Executive in any of the five (5) fiscal years
which precede the year in which the Separation from Service occurs, including
any amounts deferred; and


-5-

--------------------------------------------------------------------------------

  (ii)     The present value of Executive’s benefits under Section 2 of
Executive’s most current Supplemental Retirement Benefit Agreement using a
discount rate equal to the interest rate that would be used by the Gehl Company
Retirement Income Plan “B” to calculate the amount of a lump sum distribution to
be made on the same date as the payment hereunder;


  provided, however, that any payments under (c) and (d) shall be increased with
interest from the date that payment is made under (a) and (b) until the payment
is made under (c) and (d), with the rate of interest announced by M&I Bank,
Milwaukee, Wisconsin from time to time as its prime or base lending rate, such
rate to be determined as of the Separation from Service.


        If benefits under (a), (b), (c) and (d) above are triggered, Executive
shall also receive Fifteen Thousand Dollars ($15,000), such amount to be paid at
the same time as the benefits in (c) and (d) above with interest credited in the
same fashion.

        If benefits under the preceding paragraph and under (a), (b), (c) and
(d) in the second preceding paragraph are triggered, in addition, for
twenty-four (24) months after the Separation from Service, GEHL shall provide to
Executive and his family medical benefits at least substantially equal on a
pre-tax basis to those provided to him and his family just prior to the date of
the Change in Control, whether pursuant to a group plan or individual coverage.
Notwithstanding the foregoing, if Executive obtains employment during the
twenty-four (24)-month period and family medical benefits are available from the
new employer, GEHL’s obligation to provide such family medical benefits shall
cease for so long as Executive remains employed. If the extended coverage
exceeds the applicable “COBRA” continuation period, typically eighteen (18)
months, and if such coverage is provided under a health plan that is subject to
Code Section 105(h), benefits payable under such health plan shall comply with
the requirements of Treasury regulation section 1.409A-3(i)(1)(iv)(A) and (B)
and, if necessary, GEHL shall amend such health plan to comply therewith.

-6-

--------------------------------------------------------------------------------

        In no event shall Executive be obligated to seek other employment or
take any other action by way of mitigation of the amounts payable to Executive
under this Section 5 and such amounts shall not be reduced (except to the extent
set forth in the immediately preceding paragraph) whether or not Executive
obtains other employment. In addition, GEHL will not be entitled to reduce the
amounts payable under this Section 5 for any claims or rights it may have
against Executive.

        “Change in Control,” for the purposes of this Agreement, shall be
defined as one of the following:

  (i)     Securities of GEHL representing thirty percent (30%) or more of the
combined voting power of GEHL’s then outstanding voting securities are acquired
pursuant to a tender offer or an exchange offer; or


  (ii)     The shareholders of GEHL approve a merger or consolidation of GEHL
with any other corporation as a result of which less than fifty percent (50%) of
the outstanding voting securities of the surviving or resulting entity are owned
by the former shareholders of GEHL (other than a shareholder who is an
“affiliate,” as defined under rules promulgated under the Securities Act of
1933, as amended, of any party to such consolidation or merger); or


  (iii)     The shareholders of GEHL approve the sale of substantially all of
GEHL’s assets to a corporation which is not a wholly-owned subsidiary of GEHL;
or


-7-

--------------------------------------------------------------------------------

  (iv)     Any person becomes the “beneficial owner,” as defined under rules
promulgated under the Securities Exchange Act of 1934, as amended, directly or
indirectly of securities of GEHL representing thirty percent (30%) or more of
the combined voting power of GEHL’s then outstanding securities the effect of
which (as determined by the Board) is to take over control of GEHL; or


  (v)     During any period of two (2) consecutive years, individuals who, at
the beginning of such period, constituted the Board of Directors of GEHL cease,
for any reason, to constitute at least a majority thereof, unless the election
or nomination for election of each new director was approved by the vote of at
least two-thirds (2/3) of the directors then still in office who were directors
at the beginning of the period;


but only if such event is also a change in ownership or effective control or a
change in the ownership of a substantial portion of the assets of GEHL as
defined by the applicable regulations for Code Section 409A using its default
provisions.

        “Good Reason,” for the purposes of this Agreement, shall be defined as
the occurrence of any one of the following events or conditions after, or in
anticipation of, the Change in Control:

  (i)     The removal of Executive from, or any failure to reelect or reappoint
Executive to, any of the positions held with GEHL on the date of the Change in
Control or any other positions with GEHL to which Executive shall thereafter be
elected, appointed or assigned, except in connection with the termination of his
employment for disability, cause, as a result of his death or by Executive other
than for Good Reason;


  (ii)     A good faith determination by Executive that there has been a
significant adverse change, without Executive’s written consent, in Executive’s
working conditions or status with GEHL from such working conditions or status in
effect immediately prior to the Change in Control, including but not limited to
(A) a significant change in the nature or scope of Executive’s authority,
powers, functions, duties or responsibilities, or (B) a significant reduction in
the level of support services, staff, secretarial and other assistance, office
space and accoutrements;


-8-

--------------------------------------------------------------------------------

  (iii)     Any material breach by GEHL of any provision of this Agreement;


  (iv)     Any purported termination of Executive’s employment for cause by GEHL
which is determined under Section 15 not to be for conduct encompassed in the
definition of cause contained herein;


  (v)     The failure of GEHL to obtain an agreement, satisfactory to Executive,
from any successor or assign of GEHL, to assume and agree to perform this
Agreement, as contemplated in Section 10 hereof;


  (vi)     GEHL’s requiring Executive to be based at any office or location
which is not within a fifty (50) mile radius of West Bend, Wisconsin, except for
travel reasonably required in the performance of Executive’s responsibilities
hereunder, without Executive’s consent; or


  (vii)     Any voluntary termination of employment by Executive for any reason
where the notice of termination is delivered by Executive to GEHL at any time
within ninety (90) days following the six-month anniversary of the Change in
Control.


For purposes of this Section 5, any good faith determination of Good Reason made
by Executive shall be conclusive.

        Section 6.    Benefits. Executive shall be entitled to participate in
any group insurance, hospitalization, medical, health and accident, disability,
or similar plan or program of GEHL now existing or established hereafter to the
extent that he is eligible under the general provisions thereof.

-9-

--------------------------------------------------------------------------------

        Furthermore, Executive shall be entitled to other payments, in addition
to the base salary above, as provided below:

  (i)    Retirement/Death Benefit. The Supplemental Retirement Benefit Agreement
between Executive and GEHL shall dictate the Retirement/Death benefits other
than those provided under the employee benefit plans generally available to all
salaried employees. Such Supplemental Retirement Benefit Agreement is
specifically referenced and made a part hereof.


  (ii)    Bonus. Executive shall be entitled to an annual cash bonus as
calculated in accordance with the Company’s Executive Incentive Plan or other
similar Plan in effect in the event Executive is employed with GEHL on the last
day of the applicable calendar year. Notwithstanding the foregoing, in the event
Executive’s employment is terminated during the applicable year as a result of
death or disability or by GEHL for any reason other than cause, as defined in
Section 4 hereof, or circumstances governed by Section 5 hereof, Executive shall
be entitled to a pro rata portion of the target bonus award that could have been
earned by Executive, ignoring any performance requirements and any requirement
that Executive be employed through the end of the fiscal year. The pro rata
portion shall be equal to the number of completed months in the calendar year
through the date of termination divided by twelve (12).


  (iii)    Split Dollar Life Insurance. Executive, as the insured, a trust for
the benefit of Executive’s family (the “Trust”), as the owner, and GEHL have
entered into the Split Dollar Insurance Agreement regarding the purchase of a $1
million whole life insurance policy. The Trust shall execute a collateral
assignment of such policy to GEHL to secure its interest therein as provided in
the Split Dollar Insurance Agreement. Said agreement is specifically referenced
and made a part hereof.


-10-

--------------------------------------------------------------------------------

        Section 7.    Reimbursement of Expenses. GEHL shall pay or reimburse
Executive for all reasonable travel and other expenses in accordance with GEHL
policy. GEHL further agrees to furnish Executive with a private office and a
private secretary and such other assistance and accommodations as shall be
suitable to the character of Executive’s position with GEHL and adequate to the
performance of his duties hereunder.

        Section 8.    Vacation. Executive shall be entitled to five (5) weeks
paid vacation each year.

        Section 9.    Additional Undertakings of Executive; Non-competition
Provisions. Executive agrees that during the term of employment under this
Agreement he will apply on a full-time basis (allowing for usual vacations and
sick leave) all of his skill and experience to the performance of his duties in
such employment. It is understood that Executive may have other business
investments and participate in other business ventures which may, from time to
time, require minor portions of his time, but which shall not interfere or be
inconsistent with his duties hereunder. Executive agrees that during the term of
employment and for one (1) year thereafter, or, in the event of termination of
his employment by GEHL for cause (as defined in Section 4 above) for two (2)
years after such termination, Executive will not, without the prior written
approval of the Board of Directors of GEHL, become an owner, officer, employee,
agent, partner, or director of any business enterprise in substantial direct
competition (as defined below) with GEHL or any subsidiary of GEHL as the
business of GEHL or any subsidiary of GEHL may be constituted during the term of
employment or at the termination thereof. If Executive’s employment is
terminated by GEHL other than for cause (as defined in Section 4 above), he will
not be subject to any restrictions under this Section 9.

-11-

--------------------------------------------------------------------------------

        If Executive’s employment by GEHL is terminated by him (other than under
the circumstances set forth in Section 1 above), in breach of this Agreement
during the term of employment, Executive shall not, for a two (2)-year period
following such termination, become an owner, officer, employee, agent, partner,
or director of any business enterprise in substantial direct competition (as
defined below) with GEHL or any subsidiary of GEHL as the business of GEHL or
any subsidiary of GEHL may be constituted at the time of such termination.

        For the purposes of this Section 9, a business enterprise with which
Executive becomes associated as an owner, officer, employee, agent, partner or
director, shall be considered in “substantial direct competition,” if, during a
year (adjusted for fractions of a year in respect of a new enterprise) when such
competition is prohibited, its sales of any product or service sold by GEHL or
any subsidiary of GEHL amount to more than either ten percent (10%) of its (new
enterprise) total sales or Ten Million ($10,000,000.00) Dollars.

        Section 10.    Assigns and Successors. The rights and obligations of
GEHL under this Agreement shall inure to the benefit of and shall be binding
upon the successors and assigns of GEHL and GEHL shall require any successor or
assign (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that GEHL would be required to perform if no such
succession or assignment had taken place.

        Section 11.    Construction. This Agreement shall be construed under the
laws of the State of Wisconsin. Section headings are for convenience only and
shall not be considered a part of the terms and provisions of this Agreement.

-12-

--------------------------------------------------------------------------------

        Section 12.    Notices. All notices under this Agreement shall be in
writing and shall be deemed effective when delivered in person (in GEHL’s case,
to its Secretary) or by facsimile to the number provided for such purpose by the
applicable party or forty-eight (48) hours after deposit thereof in the U.S.
mails, postage prepaid, addressed, in the case of Executive, to his last known
address as carried on the personnel records of GEHL and, in the case of GEHL, to
the corporate headquarters, attention of the Secretary, or to such other address
as the party to be notified may specify by notice to the other party.

        Section 13.    Severability. Should it be determined that one or more of
the clauses of this Agreement is (are) found to be unenforceable, illegal,
contrary to public policy, etc., this Agreement remains in full force and effect
except for the unenforceable, illegal, or contrary to public policy provisions.

        Section 14.    Limitation on Payments.

        (a)     Notwithstanding anything contained herein to the contrary, prior
to the payment of any amounts pursuant to Section 5 hereof, a national
accounting firm designated by GEHL (the “Accounting Firm”) shall compute whether
there would be any “excess parachute payments” payable to Executive, within the
meaning of Code Section 280G, taking into account the total “parachute
payments,” within the meaning of Code Section 280G, payable to Executive by GEHL
or any successor thereto under this Agreement and any other plan, agreement or
otherwise. If there would be any excess parachute payments, the Accounting Firm
will compute the net after-tax proceeds to Executive, taking into account the
excise tax imposed by Code Section 4999, if (i) the payments hereunder were
reduced, but not below zero, such that the total parachute payments payable to
Executive would not exceed three (3) times the “base amount” as defined in Code
Section 280G, less One Dollar ($1.00) or (ii) the payments hereunder were not
reduced. If reducing the payments hereunder would result in a greater after-tax
amount to Executive, such lesser amount shall be paid to Executive. If not
reducing the payments hereunder would result in a greater after-tax amount to
Executive, such payments shall not be reduced. The determination by the
Accounting Firm shall be binding upon GEHL and Executive.

-13-

--------------------------------------------------------------------------------

        (b)     As a result of the uncertainty in the application of Code
Section 280G, it is possible that excess parachute payments will be paid when
such payment would result in a lesser after-tax amount to Executive; this is not
the intent hereof. In such cases, the payment of any excess parachute payments
will be void ab initio as regards any such excess. Any excess will be treated as
a loan by GEHL to Executive. Executive will return the excess to GEHL, within
fifteen (15) business days of any determination by the Accounting Firm that
excess parachute payments have been paid when not so intended, with interest at
an annual rate equal to the rate provided in Code Section 1274(d) (or one
hundred twenty percent (120%) of such rate if the Accounting Firm determines
that such rate is necessary to avoid an excise tax under Code Section 4999) from
the date Executive received the excess until it is repaid to GEHL.

        (c)     All fees, costs and expenses (including, but not limited to, the
cost of retaining experts) of the Accounting Firm shall be borne by GEHL and
GEHL shall pay such fees, costs and expenses as they become due. In performing
the computations required hereunder, the Accounting Firm shall assume that taxes
will be paid for state and federal purposes at the highest possible marginal tax
rates which could be applicable to Executive in the year of receipt of the
payments, unless Executive agrees otherwise.

-14-

--------------------------------------------------------------------------------

Section 15.    Governing Law; Resolution of Disputes. This Agreement and the
rights and obligations hereunder shall be governed by and construed in
accordance with the laws of the State of Wisconsin. Any dispute arising out of
this Agreement shall, at Executive’s election, be determined by arbitration
under the rules of the American Arbitration Association then in effect (in which
case both parties shall be bound by the arbitration award) or by litigation.
Whether the dispute is to be settled by arbitration or litigation, the venue for
the arbitration or litigation shall be West Bend, Wisconsin or, at Executive’s
election, if Executive is no longer residing or working in the West Bend,
Wisconsin metropolitan area, in the judicial district encompassing the city in
which Executive resides; provided, that, if Executive is not then residing in
the United States, the election of Executive with respect to such venue shall be
either West Bend, Wisconsin or in the judicial district encompassing that city
in the United Sates among the thirty cities having the largest population (as
determined by the most recent United States Census data available at termination
date) which is closest to Executive’s residence. The parties consent to personal
jurisdiction in each trial court in the selected venue having subject matter
jurisdiction notwithstanding their residence or situs, and each party
irrevocably consents to service of process in the manner provided hereunder for
the giving of notices.

        Section 16.    Amendment. No modification or amendment to this Agreement
may be made without the written consent of the parties hereto.

        Section 17.    Expenses and Interest. If (i) a dispute arises with
respect to the enforcement of Executive’s rights under this Agreement, (ii) any
legal or arbitration proceeding shall be brought to enforce or interpret any
provision contained herein or to recover damages for breach hereof, or (iii) any
tax audit or proceeding is commenced that is attributable in part to the
application of Code Section 4999, in any case so long as Executive is not acting
in bad faith, then GEHL shall reimburse Executive for any reasonable attorney’s
fees and necessary costs and disbursements incurred as a result of such dispute,
legal or arbitration proceeding or tax audit or proceeding (“Expenses”), and
prejudgment interest on any money judgment or arbitration award obtained by
Executive calculated at the rate of interest announced by M&I Bank, Milwaukee,
Wisconsin, from time to time as its prime or base lending rate from the date
that payments to Executive should have been made under this Agreement. Within
ten (10) days after Executive’s written request therefor, GEHL shall pay to
Executive, or such person or entity as Executive may designate in writing to
GEHL, Executive’s reasonable Expenses in advance of the final disposition or
conclusion of any such dispute, legal or arbitration proceeding. Any such
payment shall be made promptly following the date of the final determination
that Executive is not acting in bad faith, but no later than the end of the
calendar year following the year in which Executive incurs the expense.

-15-

--------------------------------------------------------------------------------

        Section 18.    Extended Care Insurance. GEHL agrees to provide Executive
with an extended care insurance policy which will be fully paid up in ten (10)
years, providing a $200/day benefit for six (6) years with an annual premium of
$6,419.30. GEHL shall pay the premium as long as Executive is employed.
Thereafter, it shall be the responsibility of Executive.

        Section 19.    409A.

        (a)     If an amount or the value of a benefit under this Agreement is
required to be included in Executive’s income prior to the date such amount is
actually distributed or benefit provided as a result of the failure of this
Agreement (or any other arrangement required to be aggregated with this
Agreement under Code Section 409A) to comply with Code Section 409A, then
Executive shall receive a distribution, in a lump sum, within ninety (90) days
after the date it is finally determined that the Agreement fails to meet the
requirements of Code Section 409A; such distribution shall equal the amount
required to be included in Executive’s income as a result of such failure and
shall reduce the amount of payments or benefits otherwise due hereunder.

-16-

--------------------------------------------------------------------------------

        (b)     GEHL and Executive intend the terms of this Agreement to be in
compliance with Code Section 409A. GEHL does not guarantee the tax treatment or
tax consequences associated with any payment or benefit, including but not
limited to consequences related to Code Section 409A. To the maximum extent
permissible, any ambiguous terms of this Agreement shall be interpreted in a
manner which avoids a violation of Code Section 409A.

        (c)     Executive acknowledges that to avoid an additional tax on
payments that may be payable or benefits that may be provided under this
Agreement and that constitute deferred compensation that is not exempt from Code
Section 409A, Executive must make a reasonable, good faith effort to collect any
payment or benefit to which Executive believes Executive is entitled hereunder
no later than ninety (90) days after the latest date upon which the payment
could have been made or benefit provided under this Agreement, and if not paid
or provided, must take further enforcement measures within one hundred eighty
(180) days after such latest date.

        (d)     Executive acknowledges that in the discretion of GEHL a portion
of the benefits hereunder may be accelerated up to the amount of the withholding
requirement for taxes under Code Section 3121(v) (i.e., FICA taxes) related to
the benefits hereunder; any such acceleration shall reduce the amount of
payments otherwise due hereunder.

-17-

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, GEHL COMPANY has caused this Agreement to be
executed by its duly authorized officers, and Executive has hereunto set his
hand, all as of the date set forth above.

Attest: GEHL COMPANY
/s/ Michael J. Mulcahy /s/ John T. Byrnes Its Secretary Its Director: John T.
Byrnes

/s/ Michael J. Mulcahy /s/ William D. Gehl Witness as to William D. Gehl William
D. Gehl, Executive









-18-